Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective July 1, 1974 to July 14, 1974 because he was not available for employment. There is substantial evidence in this record from which the board could properly find that the claimant was unavailable for employment *778during the period in question. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.